Title: To George Washington from David Forman, 26 September 1782
From: Forman, David
To: Washington, George


                  
                     Sir
                     Freehold 26th Sepr 1782
                  
                  I had the Honr of Informing Your Excly that a fleete of empty Transports for Charles Town had falin down and that thirty four had actually gone without Sandy Hook while others were coming down from New York—That the coming on of Evening prevented further observation—The fact is the whole fleete sailed the same Night with the Wind fresh at North a little Easterly—The day following no appearance of them upon this Shoar—the Wind continuing fresh through the day at Noarth and N.E. that in all probality they will have as fine a Run as ever has been known.
                  Had it not been that the Contu De Bruielle aid de Camp to General Rochambeau accedintily called upon me this day I should have deferred doing my self the Honr of Writing to your Excly untill I had hear’d further from New York which I do Expect in Two or three days—should any thing transpire worthy Notice will Immediately forward it to Your Excly.
                  There is a Report Circulateing That Your Excly has Brought General Carlton to pledge his word that during his command of the British Army he will prevent all small parties coming within the American lines or to any part of our Shoars for the purpose of plundering and Man stealing—allthough I am fearfull the fact is not so, Your Excly will I hope Excuse my takeing the liberty of asking an answer on the subject—When I inform Yr Excly the Request is made me by a Respectable body of Whigs who have been compell’d to leave there homes on the lines on acct of there affection to the American cause and are exceedingly distressed to live.  I have the Honour to be Your Excly Most obdt Humble Servt
                  
                     David Forman
                     
                  
               